Citation Nr: 0518639	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  05-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to a total (100 percent) rating for depressive 
disorder, not otherwise specified (NOS) with psychotic 
features and asymmetry of the lateral ventricles.


REPRESENTATION

Appellant represented by:	Mr. Gene Harviel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty in the Navy from June 1990 
to April 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2004 RO decision which granted service connection 
and a 50 percent rating for bipolar disorder, effective 
February 1, 2000.  The veteran appeals for a higher rating 
for this condition.  In April 2005, the veteran testified at 
a Travel Board hearing before the undersigned member of the 
Board.


FINDINGS OF FACT

1.  In an October 1999 decision, the RO severed the veteran's 
service-connected depressive disorder, NOS with psychotic 
features and asymmetry of the lateral ventricles, which was 
rated as 100 percent disabling.

2.  In a February 2004 decision, the Board found that the 
RO's severance was improper, and granted a restoration of the 
previous service connection for depressive disorder, NOS with 
psychotic features and asymmetry of the lateral ventricles.

3.  In a May 2004 decision, the RO granted service connection 
for bipolar disorder, assigning a 50 percent rating for the 
condition effective February 1, 2000.

4.  The RO's May 2004 decision constituted an impermissible 
rating reduction, and the veteran's previously assigned 100 
percent rating for depressive disorder, NOS with psychotic 
features and asymmetry of the lateral ventricles, is hereby 
reinstated. 


CONCLUSION OF LAW

The May 2004 decision wherein the RO assigned a 50 percent 
rating for bipolar disorder in response to the Board's 
direction to restore service connection constituted an 
impermissible rating reduction, and the previously assigned 
100 percent rating for depressive disorder, NOS with 
psychotic features and asymmetry of the lateral ventricles, 
should be reinstated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a rating higher than 50 percent for his 
service-connected bipolar disorder.  

In April 1993, the RO granted service connection and a 10 
percent rating for a psychiatric disability that it 
characterized as an adjustment disorder.  Service connection 
was made effective as of April 22, 1992.  In April 1994, 
following a review of the record, the RO changed the 
diagnosis to depressive disorder, NOS with psychotic features 
with asymmetry of lateral cerebral ventricles.  Subsequently, 
in January 1996, an RO hearing officer awarded a 100 percent 
schedular rating for the condition that was made effective 
April 22, 1992.  

In June 1999, the RO proposed to sever service connection on 
the grounds that the initial grant of service connection for 
adjustment disorder was erroneous as was the change in 
diagnosis to depressive disorder, NOS.  Severance was 
effectuated in an October 1999 RO decision, with the 
effective date of severance being February 1, 2000.  

In its February 2004 decision, the Board found that the 
record did not establish by clear and unmistakable evidence 
that the original grant of service connection was erroneous, 
and thus service connection must be restored.  In response to 
the Board's decision, the RO issued its May 2004 decision 
granting service connection and a 50 percent rating for 
bipolar disorder.  

Upon consideration of the RO's actions, the Board finds that 
the May 2004 RO decision was not in compliance with the 
Board's February 2004 decision ordering restoration of 
service connection for depressive disorder, NOS with 
psychotic features and asymmetry of the lateral ventricles, 
and constitutes an impermissible rating reduction which does 
not comply with 38 C.F.R. § 3.105(e).  As such, the Board 
finds that the granting of a 50 percent rating for bipolar 
disorder was improper, and the veteran's previous rating of 
100 percent for depressive disorder, NOS with psychotic 
features and asymmetry of the lateral ventricles, should be 
reinstated, in compliance with the Board's February 2004 
decision.  38 C.F.R. § 3.105.

The February 2004 Board decision restored service connection 
for depressive disorder NOS with psychotic features and 
assymetry of the lateral ventricles.  Because service 
connection was restored and the severance overturned, the 
previously assigned 100 percent rating was also restored by 
the February 2004 Board decision.  Any reduction in the 100 
percent rating for depressive disorder NOS with psychotic 
features and assymetry of the lateral ventricles must comply 
with the provisions of 38 C.F.R. §§ 3.105(e), 3.343, and 
3.344.


ORDER

Entitlement to a 100 percent rating for depressive disorder, 
NOS with psychotic features and asymmetry of the lateral 
ventricles, is granted effective from the April 22, 1992 date 
of service connection for the condition, subject to the 
governing criteria applicable to the payment of monetary 
awards.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


